DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-5 in application number 16/853,041.  Claims 1-5 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claim 2 recites the limitation "the delivery sequence list" in lines 15 and 22 (examiner emphasis).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/0307278 (Wickham) in view of US Patent Publication 2012/0118699 (Buchmann).

Regarding Claims 1-4:
 	Wickham teaches an order fulfillment system that aggregates and consolidates the picking of products in a wave picking process followed by a consolidated sortation system to enable automatic sorting of picked items by order. Wickham teaches: A computer-implemented method comprising: under control of one or more computing systems configured with executable instructions, ([0008] “warehouse management system” and [0009] “non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, perform operations comprising the above methods”).

receiving a user input being defined as a delivery sequence list and ([0067] “The picking algorithm considers … RTM (route to market), … carrier sort”). Examiner is interpreting “delivery sequence list” to be the order in which items need to be output by the system. 

an item location list; ([0067] “The picking algorithm considers … warehouse layout zone of parts, location of parts”).

determining, based at least in part on the sorting apparatus configuration and the user input, a pick wave sequence list including a plurality of item information; ([0067] “the warehouse management system 200 determines wave picking instructions by way of a picking algorithm”).

in response to determining the pick wave sequence list, sending for presentation to a user, first item information, wherein the first item information includes a representation of a first item determined to be associated with the user input for picking; ([0071] “the warehouse management system 200 sends order fulfillment instructions, to include the pick tasks as determined at step 616, to the hardware/equipment subsystem 400”).

determining that the user has placed the picked item on one of the plurality of input locations of the sorting apparatus;  ([0073] “The picker worker places items directly onto the belt conveyor with the product barcode in a readable position”).

sending for presentation to a user, subsequent item information, wherein the subsequent item information includes a representation of a subsequent item determined to be associated with the user input for picking; ([0073] “operator is directed to his next pick task by the RF handheld terminal”).

determining that the user has placed the picked item on one of the plurality of input locations of the sorting apparatus; and ([0073] “The picker worker places items directly onto the belt conveyor with the product barcode in a readable position”).

While Wickham teaches ([0068] “the picking algorithm uses feedback control with respect to warehouse state to influence the picking instructions provided by the picking algorithm. Similarly, the picking logic may receive state data as to certain components and/or areas of the hardware/equipment subsystem which may influence the picking algorithm”) and the presence or absence of items in particular zones in Wickham’s sorting apparatus could be interpreted as state data as to certain components, Wickham does not specifically teach: detecting, with a conveyor system including a sorting apparatus, the sorting apparatus including a plurality of zones, each of the plurality of zones defining one of a plurality of input locations or output locations, a sorting apparatus configuration; Buchmann teaches an order picking system used in a central warehouse for preparing truck loads and teaches a sorting conveyer with  a conveyor system including a sorting apparatus, ([0023] “roller conveyer” and [0058] “storing and sorting process”).

the sorting apparatus including a plurality of zones, each of the plurality of zones defining one of a plurality of input locations or output locations ([0055] “The smallest unit of the present invention is shown in FIG. 2 by a rectangle surrounded by a broken line” and [0053] “the first buffer line 32 has assigned a plurality of transfer devices 38, here five transfer devices. The transfer devices 38 can be realized, for example, by pneumatically actuated pushers” and [0067] “This means that almost all of the goods 42 of the shipment of goods need to be buffered on the buffer lines 32 and 34 before they can be withdrawn”). 

detecting, … a sorting apparatus configuration; ([0097] “it is queried whether all the goods of one segment are stored on the line assigned thereto (step S8)”). 

positioning the first item on one of the input and output locations of the plurality of zones in accordance with the delivery sequence list; positioning the subsequent item on one of the input and output locations of the plurality of zones in accordance with the delivery sequence list. and [see generally figs 5a-5c, described in 0066-0069] and specifically [0066] “The shipment of goods in turn comprises twelve articles "01" to "12" which are to be delivered or withdrawn in accordance with ascending numbers” and see [0085] “By pushing out the goods 42 onto the withdrawal line, these goods 42 can be arranged in the right sequence”



Regarding Claim 5:
Wickham teaches an order fulfillment system that aggregates and consolidates the picking of products in a wave picking process followed by a consolidated sortation system to enable automatic sorting of picked items by order. Wickham teaches: A pick wave sequence system comprising:  a computing system including one or more processors; [0009] “non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, perform operations comprising the above methods”) and [0098] “CASI core controller”.

a database coupled to the one or more processors and storing program instructions that are executed by the one or more processors upon receipt of a user input defining a delivery sequence list and ([0067] “The picking algorithm considers … RTM (route to market), … carrier sort”). Examiner is interpreting “delivery sequence list” to be the order in which items need to be output by the system.

an item location list ([0067] “The picking algorithm considers … warehouse layout zone of parts, location of parts”).

causing the one or more processors to at least determine, based at least in part on the sorting apparatus configuration and the user input, a pick wave sequence list. ([0067] “the warehouse management system 200 determines wave picking instructions by way of a picking algorithm”).

While Wickham teaches ([0054] “conveyor” and ([0052] “parcel sortation into the appropriate carrier sort lane” and see [0098]), Wickham does not specifically teach: a conveyor system including a sorting apparatus.  Buchmann teaches an order picking system used in a central warehouse for preparing truck loads and teaches a sorting conveyer with “buffers” to arrange outgoing items into a required sequence. Buchmann teaches: a conveyor system including a sorting apparatus, ([0023] “roller conveyer” and [0058] “storing and sorting process”).


the sorting apparatus including a plurality of zones, each of the plurality of zones defining one of a plurality of input locations or output locations; ([0055] “The smallest unit of the present invention is shown in FIG. 2 by a rectangle surrounded by a broken line” and [0053] “the first buffer line 32 has assigned a plurality of transfer devices 38, here five transfer devices. The transfer devices 38 can be realized, for example, by pneumatically actuated pushers” and [0067] “This means that almost all of the goods 42 of the shipment of goods need to be buffered on the buffer lines 32 and 34 before they can be withdrawn”). 

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the buffer system taught by Buchmann to sequence outgoing items could be used in place of one of the various sortation systems taught by Wickham in [0098] with the predictable improvement of more compact footprint (see Buchmann [0007]).  It would also have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the “feedback system” taught by Wickham could include obtaining specific information relating to the presence or absence of items in each buffer, as taught by Buchmann, and this information could be used to improve the sequence of picking to minimize the necessity of buffering items. Examiner notes that both Wickham [0098] “CASI core controller” and Buchmann [0081] “superordinated warehouse management computer” teach a central computer that manages the entire picking through packing process that is capable of collecting and using this information.



Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

NPL: “Puzzle-Based Storage Systems” by Gue et. al., Auburn University, Published 27 March 2007 (Gue) available at https://onlinelibrary.wiley.com/doi/pdf/10.1002/nav.20230. This document teaches various algorithms for computing time complexity for “sliding puzzle type” storage warehouse systems.

NPL: “A Wave Generation Method to Increase Distribution Center Throughput for Picking and Sorting Operations”, Published August 1998. PhD Thesis Dale T. Masel.  This document teaches various pick wave algorithms.

US Patent Publication 2020/0311644 (Willard) teaches a fulfillment system with a [0004] “pick tour plan” (pick wave [0038]) generated by an algorithm and a picker picks items in a sequence and puts them into a mobile cart with movable sub-compartments that can be put into a temporary storage location to optimize ultimate delivery sequence.

US Patent 10,464,106 (Mo et. al.) teaches a system for optimizing sorting and loading of packages by taking the truck packing order and going backwards.

US Patent Publication 2010/0247275 (Karlen et. al.) teaches an automated stowage and retrieval system that uses the “slide puzzle” principle to maximize storage capacity, see [0037]. This publication also refers to US Patent 6,842,665.

US Patent Publication 2016/0130086 (Yamashita) teaches a system to pick items in a specific sequence using lifts and conveyors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687